Exhibit 10.10

DIRECTOR RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is between ACR Group, Inc., a
Texas Corporation (the “Company”), and Thomas J. Reno (“Director”), effective
October 26, 2005.

WHEREAS, the Board of Directors of the Company considers it essential to the
best interest of the Company that its outside directors receive, as part of
their compensation, certain shares of Company common stock, in order to more
further align the interests of the outside directors with the interests of the
Company and its shareholders and to enable such outside directors to share in
the growth of the Company.

NOW THEREFORE, in consideration of the mutual terms, conditions and covenants,
the parties hereto agree as follows:

1. Restricted Shares Award. 25,000 shares of restricted stock of the Company
(Company common stock par value $0.01) are hereby awarded to the Director.
Restricted Shares awarded hereunder are not transferable by the Director until
the date that the applicable shares become vested. Notwithstanding such
restrictions, the Director shall retain all voting rights with respect to such
non-vested Restricted Shares. However, the Director shall not be entitled to any
dividends paid with respect to such non-vested Restricted Shares, and shall have
no other rights respecting such shares except as specifically set forth in this
Agreement.

2. Vesting Schedule. The Restricted Shares shall vest as follows:

 

  A.

6,250 Restricted Shares to vest as of August 18, 2006.

 

  B.

6,250 Restricted Shares to vest as of August 18, 2007.

 

  C.

6,250 Restricted Shares to vest as of August 18, 2008.

 

  D.

6,250 Restricted Shares to vest as of August 18, 2009.

3. Accelerated Vesting – Board Re-nomination. In the event the Director is
notified in writing by the Chairman of the Board of Directors of the Company
that the Director will not be re-nominated to serve as a director on the Board
of Directors of the Company, so long as such Director is otherwise willing and
able to serve and has provided a written declaration of the same to the Chairman
of the Board of Directors of the Company within thirty (30) days of such
notification, then all Restricted Shares hereunder, to the extent not already
vested, shall become vested, fully transferable and without restriction as of
the last day the Director serves on the Board of Directors of the Company.



--------------------------------------------------------------------------------

4. Accelerated Vesting/Change of Control. Notwithstanding any other provisions
of this Agreement, in the event of a Change of Control, then all Restricted
Shares hereunder, to the extent not already vested, shall be come vested, fully
transferable, and without restriction. “Change of Control” shall mean (1) the
transfer of beneficial ownership or voting rights of a majority of the
outstanding shares of any class of Company capital stock, or shares of Company
capital stock with the power, over time, to elect a majority of the members of
the Board, to any person or entity (including a “group” as such term is used in
Section 13(d)(3) of the Securities Exchange Act of 1934), except that if
beneficial ownership would be deemed to occur merely upon the execution of
voting agreements to support a merger, consolidation or other transaction to be
consummated in the future, then for purposes of this Agreement the date of such
Change of Control shall instead be the date of consummation of such merger,
consolidation or other transaction, (2) the shareholders of the Company prior to
any merger, consolidation or other transaction do not continue to own at least
fifty percent (50%) of all classes of stock of the surviving entity following
such merger, consolidation or other transaction; (3) the Company sells, leases
or exchanges all or substantially all of its assets to any other person or
entity (other than a direct or indirect wholly owned subsidiary of the Company);
(4) the Company is materially or completely liquidated; or (5) during any
consecutive two-year period, individuals who constituted the Board (together
with any new directors whose election by the Board or whose nomination for
election by the shareholders of the Company was approved by a vote of at least
three quarters of the directors still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office.

5. Forfeiture. All Restricted Shares granted pursuant to this Agreement which
are not already vested shall be forfeited by the Director as of the last date
that the Director serves as a member of the Board of Directors of the Company,
unless otherwise provided under this Agreement. Upon such forfeiture of
non-vested Restricted Shares, such shares shall be returned to the Company.

6. Payment/Stock Registration. As of the date Restricted Shares become vested,
then those shares shall contemporaneously become transferable and payable to the
Director within thirty (30) days thereof, subject to applicable securities
regulations. At that time, the Company will file appropriate registration
documents pertaining to the Restricted Shares as requested by the Director.

7. Severability. The provisions of this Agreement are severable, and any
judicial determination that one or more of such provisions, or any portion
thereof, is invalid or unenforceable shall not affect the validity or
enforceability of any other provisions, or portion thereof, but rather shall
cause this Agreement to first be construed in all respects as if such invalid or
unenforceable provisions, or portions thereof, were modified to terms which are
valid and enforceable and provide the greatest protection to the Company’s
business and interests; provided, however, that if necessary to render this
Agreement enforceable, it shall be construed as if such invalid or unenforceable
provisions, or portions thereof, were omitted.

 

2



--------------------------------------------------------------------------------

8. Assignability. This Agreement is a personal agreement which may not be
assigned or transferred by either party without the express prior written
consent of the other. This Agreement shall be binding upon and inure to the
benefit of the parties, and the respective permitted successors and assigns,
heirs and legal representatives. This award of Restricted Stock and the rights
and privileges conferred hereunder shall not in any manner be liable for or
subject to any debts, contracts, liabilities or torts of the Director.

9. Tax Withholding. To the extent the distribution to the Director of shares of
Company common stock which have become vested hereunder are subject to income
and employment taxes which the Company determines must be withheld with respect
to the distribution of such shares of common stock, no such shares shall be
distributed to the Director until satisfactory arrangements (as determined by
the Company) will have been made by the Director with respect to the payment of
any applicable income and employment taxes which the Company determines it must
withhold with respect to such shares of common stock.

10. Adjustment of Common Stock. The number of Restricted Shares granted
hereunder shall be automatically adjusted in the event of any Recapitalization
Event (as defined below) so as to prevent the enlargement or dilution of the
Director’s non-vested Restricted Shares as of such Recapitalization Event date.
Recapitalization Event includes spin-offs of assets, stock splits, combinations
of shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuance of rights or warrants and similar transactions or events
involving the Company.

11. Governing Law/Captions. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

12. Amendment. Except as otherwise provided herein, this Agreement may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto.

13. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid addressed as follows,
or to such other address as any party shall have furnished to the other in
writing:

 

If to the Director:

Thomas J. Reno

3555 Timmons Lane, Suite 600

Houston, Texas 77027

 

3



--------------------------------------------------------------------------------

 

If to the Company:

ACR Group, Inc.

3200 Wilcrest Drive

Suite 440

Houston, Texas 77042

Attn: Chief Executive Officer, and

Chairman of the Compensation Committee

of the Board of Directors

Notice shall be effective when actually delivered to the addressee or when
delivered to the address specified in accordance with this Agreement.

14. Entire Agreement. This Agreement contains the entire understanding of the
Company and the Director with respect to the subject matter hereof and
supersedes and completely replaces any earlier agreement, written or oral, with
regard thereto.

15. Counterparts. This Agreement may be executed in two (2) or more counterparts
each of which shall be deemed an original and all of which together shall
constitute but one and the same instrument. Facsimile signatures shall have the
same effect as original signatures.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Director has hereunto set his hand and the Company has
caused this Agreement to be executed in its name and on its behalf, effective as
of October 26, 2005.

 

“COMPANY”

ACR GROUP, INC.

By:

  /s/ Alex Trevino, Jr.   Alex Trevino, Jr.   Chairman of the Board

Date:

  October 26, 2005

“DIRECTOR”

/s/ Thomas J. Reno

Thomas J. Reno

Date: November 1, 2005

 

5